UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-07507 DWS Investments VIT Funds (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 6/30/2013 ITEM 1. REPORT TO STOCKHOLDERS JUNE 30, 2013 SEMIANNUAL REPORT DWS INVESTMENTS VIT FUNDS DWS Equity 500 Index VIP Contents 3 Performance Summary 3 Portfolio Summary 4 Portfolio Manager 5 Investment Portfolio 17 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 21 Financial Highlights 24 Notes to Financial Statements 29 Information About Your Fund's Expenses 29 Proxy Voting 31 Summary of Management Fee Evaluation by Independent Fee Consultant This report must be preceded or accompanied by a prospectus. To obtain an additional prospectus or summary prospectus, if available, call (800) 728-3337 or your financial representative. We advise you to consider the Fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the Fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Various factors, including costs, cash flows and security selection, may cause the Fund's performance to differ from that of the index. The Fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary June 30, 2013 (Unaudited) Fund performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when redeemed, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please contact your participating insurance company for the Fund's most recent month-end performance. Performance figures for Classes A, B and B2 differ because each class maintains a distinct expense structure. Performance doesn't reflect charges and fees ("contract charges") associated with the separate account that invests in the Fund or any variable life insurance policy or variable annuity contract for which the Fund is an investment option. These charges and fees will reduce returns. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2013 are 0.35%, 0.60% and 0.75% for Class A, Class B and Class B2 shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Growth of an Assumed $10,000 Investment The Standard & Poor's 500® (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Yearly periods ended June 30 Comparative Results (as of June 30, 2013) DWS Equity 500 Index VIP 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A Growth of $10,000 $ Average annual total return % S&P 500 Index Growth of $10,000 $ Average annual total return % DWS Equity 500 Index VIP 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class B Growth of $10,000 $ Average annual total return % S&P 500 Index Growth of $10,000 $ Average annual total return % DWS Equity 500 Index VIP 6-Month‡ 1-Year 3-Year 5-Year Life of Class* Class B2 Growth of $10,000 $ Average annual total return % S&P 500 Index Growth of $10,000 $ Average annual total return % The growth of $10,000 is cumulative. ‡ Total returns shown for periods less than one year are not annualized. * The Fund commenced offering Class B2 shares on September 16, 2005. The performance shown for the index is for the time period of September 30, 2005 through June 30, 2013, which is based on the performance period of the life of Class B2. Portfolio Summary (Unaudited) Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 6/30/13 12/31/12 Common Stocks 99% 98% Cash Equivalents 1% 2% Government & Agency Obligations 0% 0% 100% 100% Sector Diversification (As a % of Common Stocks) 6/30/13 12/31/12 Information Technology 18% 19% Financials 16% 16% Health Care 13% 12% Consumer Discretionary 12% 11% Energy 11% 11% Consumer Staples 11% 11% Industrials 10% 10% Materials 3% 4% Utilities 3% 3% Telecommunication Services 3% 3% 100% 100% Ten Largest Equity Holdings (17.9% of Net Assets) 1. Exxon Mobil Corp. Explorer and producer of oil and gas 2.8% 2. Apple, Inc. Designs, manufactures and markets personal computers and related computing and mobile communications devices 2.6% 3. Microsoft Corp. Develops, manufactures, licenses, sells and supports software products 1.8% 4. Johnson & Johnson Manufacturer of health care products and provider of related services 1.7% 5. General Electric Co. Globally diversified technology and financial services company 1.6% 6. Google, Inc. Provides a Web-based search engine for the Internet 1.6% 7. Chevron Corp. Operator of petroleum exploration, delivery and refining facilities 1.6% 8. Procter & Gamble Co. Manufacturer of diversified consumer products 1.4% 9. Berkshire Hathaway, Inc. Holding company of insurance business and a variety of other businesses 1.4% 10. Wells Fargo & Co. A diversified financial services company 1.4% Portfolio holdings and characteristics are subject to change. For more complete details about the Fund's investment portfolio, see page 5. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Portfolio Manager Brent Reeder Portfolio Manager Senior Vice President, Northern Trust Investments, Inc., Subadvisor to the Fund Investment Portfolio June 30, 2013 (Unaudited) Shares Value ($) Common Stocks 98.7% Consumer Discretionary 12.0% Auto Components 0.4% BorgWarner, Inc.* Delphi Automotive PLC Goodyear Tire & Rubber Co.* Johnson Controls, Inc. Automobiles 0.7% Ford Motor Co. General Motors Co.* Harley-Davidson, Inc. Distributors 0.1% Genuine Parts Co. Diversified Consumer Services 0.1% H&R Block, Inc. Hotels, Restaurants & Leisure 1.8% Carnival Corp. Chipotle Mexican Grill, Inc.* Darden Restaurants, Inc. International Game Technology Marriott International, Inc. "A" McDonald's Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. Household Durables 0.3% D.R. Horton, Inc. Garmin Ltd. (a) Harman International Industries, Inc. Leggett & Platt, Inc. Lennar Corp. "A" (a) Newell Rubbermaid, Inc. Pulte Group, Inc.* (a) Whirlpool Corp. Internet & Catalog Retail 1.1% Amazon.com, Inc.* Expedia, Inc. Netflix, Inc.* Priceline.com, Inc.* TripAdvisor, Inc.* Leisure Equipment & Products 0.1% Hasbro, Inc. (a) Mattel, Inc. Media 3.6% Cablevision Systems Corp. (New York Group) "A" CBS Corp. "B" Comcast Corp. "A" Shares Value ($) DIRECTV* Discovery Communications, Inc. "A"* (a) Gannett Co., Inc. Interpublic Group of Companies, Inc. News Corp. "A" Omnicom Group, Inc. (a) Scripps Networks Interactive "A" Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc. "B" Walt Disney Co. (a) Washington Post Co. "B" (a) Multiline Retail 0.8% Dollar General Corp.* Dollar Tree, Inc.* Family Dollar Stores, Inc. J.C. Penney Co., Inc.* (a) Kohl's Corp. Macy's, Inc. Nordstrom, Inc. Target Corp. (a) Specialty Retail 2.3% Abercrombie & Fitch Co. "A" AutoNation, Inc.* AutoZone, Inc.* Bed Bath & Beyond, Inc.* Best Buy Co., Inc. CarMax, Inc.* GameStop Corp. "A" (a) Home Depot, Inc. L Brands, Inc. Lowe's Companies, Inc. O'Reilly Automotive, Inc.* PetSmart, Inc. Ross Stores, Inc. Staples, Inc. The Gap, Inc. Tiffany & Co. TJX Companies, Inc. Urban Outfitters, Inc.* Textiles, Apparel & Luxury Goods 0.7% Coach, Inc. Fossil Group, Inc.* NIKE, Inc. "B" PVH Corp. Ralph Lauren Corp. VF Corp. Consumer Staples 10.4% Beverages 2.4% Beam, Inc. Brown-Forman Corp. "B" Coca-Cola Co. Coca-Cola Enterprises, Inc. Constellation Brands, Inc. "A"* Shares Value ($) Dr. Pepper Snapple Group, Inc. Molson Coors Brewing Co. "B" Monster Beverage Corp.* PepsiCo, Inc. Food & Staples Retailing 2.3% Costco Wholesale Corp. (a) CVS Caremark Corp. Kroger Co. Safeway, Inc. (a) Sysco Corp. (a) Wal-Mart Stores, Inc. Walgreen Co. Whole Foods Market, Inc. Food Products 1.7% Archer-Daniels-Midland Co. Campbell Soup Co. (a) ConAgra Foods, Inc. General Mills, Inc. Hormel Foods Corp. Kellogg Co. (a) Kraft Foods Group, Inc. McCormick & Co., Inc. Mead Johnson Nutrition Co. Mondelez International, Inc. "A" The Hershey Co. (a) The JM Smucker Co. Tyson Foods, Inc. "A" Household Products 2.1% Clorox Co. Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co. Personal Products 0.2% Avon Products, Inc. Estee Lauder Companies, Inc. "A" Tobacco 1.7% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. (a) Energy 10.4% Energy Equipment & Services 1.8% Baker Hughes, Inc. Cameron International Corp.* Diamond Offshore Drilling, Inc. (a) Ensco PLC "A" FMC Technologies, Inc.* (a) Halliburton Co. Helmerich & Payne, Inc. Nabors Industries Ltd. National Oilwell Varco, Inc. Noble Corp. Rowan Companies PLC "A"* Schlumberger Ltd. Shares Value ($) Oil, Gas & Consumable Fuels 8.6% Anadarko Petroleum Corp. Apache Corp. Cabot Oil & Gas Corp. Chesapeake Energy Corp. (a) Chevron Corp. ConocoPhillips CONSOL Energy, Inc. Denbury Resources, Inc.* Devon Energy Corp. EOG Resources, Inc. EQT Corp. Exxon Mobil Corp. Hess Corp. Kinder Morgan, Inc. Marathon Oil Corp. Marathon Petroleum Corp. Murphy Oil Corp. Newfield Exploration Co.* Noble Energy, Inc. Occidental Petroleum Corp. Peabody Energy Corp. Phillips 66 Pioneer Natural Resources Co. QEP Resources, Inc. Range Resources Corp. Southwestern Energy Co.* Spectra Energy Corp. Tesoro Corp. Valero Energy Corp. Williams Companies, Inc. WPX Energy, Inc.* Financials 16.4% Capital Markets 2.1% Ameriprise Financial, Inc. Bank of New York Mellon Corp. BlackRock, Inc. Charles Schwab Corp. (a) E*TRADE Financial Corp.* Franklin Resources, Inc. Invesco Ltd. Legg Mason, Inc. (a) Morgan Stanley Northern Trust Corp. State Street Corp. T. Rowe Price Group, Inc. (a) The Goldman Sachs Group, Inc. Commercial Banks 2.9% BB&T Corp. (a) Comerica, Inc. Fifth Third Bancorp. (a) Huntington Bancshares, Inc. KeyCorp M&T Bank Corp. (a) PNC Financial Services Group, Inc. Regions Financial Corp. SunTrust Banks, Inc. (a) U.S. Bancorp. Wells Fargo & Co. Shares Value ($) Zions Bancorp. (a) Consumer Finance 1.0% American Express Co. Capital One Financial Corp. Discover Financial Services SLM Corp. Diversified Financial Services 3.9% Bank of America Corp. Citigroup, Inc. CME Group, Inc. IntercontinentalExchange, Inc.* (a) JPMorgan Chase & Co. Leucadia National Corp. McGraw-Hill Companies, Inc. Moody's Corp. NYSE Euronext The NASDAQ OMX Group, Inc. Insurance 4.3% ACE Ltd. Aflac, Inc. Allstate Corp. American International Group, Inc.* Aon PLC Assurant, Inc. Berkshire Hathaway, Inc. "B"* Chubb Corp. Cincinnati Financial Corp. Genworth Financial, Inc. "A"* Hartford Financial Services Group, Inc. Lincoln National Corp. Loews Corp. Marsh & McLennan Companies, Inc. MetLife, Inc. Principal Financial Group, Inc. (a) Progressive Corp. Prudential Financial, Inc. The Travelers Companies, Inc. Torchmark Corp. Unum Group XL Group PLC Real Estate Investment Trusts 2.1% American Tower Corp. (REIT) Apartment Investment & Management Co. "A" (REIT) AvalonBay Communities, Inc. (REIT) Boston Properties, Inc. (REIT) Equity Residential (REIT) (a) HCP, Inc. (REIT) Health Care REIT, Inc. (REIT) (a) Host Hotels & Resorts, Inc. (REIT) Kimco Realty Corp. (REIT) Plum Creek Timber Co., Inc. (REIT) Prologis, Inc. (REIT) (a) Public Storage (REIT) Simon Property Group, Inc. (REIT) The Macerich Co. (REIT) Shares Value ($) Ventas, Inc. (REIT) Vornado Realty Trust (REIT) (a) Weyerhaeuser Co. (REIT) Real Estate Management & Development 0.0% CBRE Group, Inc. "A"* Thrifts & Mortgage Finance 0.1% Hudson City Bancorp., Inc. People's United Financial, Inc. (a) Health Care 12.6% Biotechnology 2.0% Alexion Pharmaceuticals, Inc.* Amgen, Inc. Biogen Idec, Inc.* Celgene Corp.* Gilead Sciences, Inc.* (a) Regeneron Pharmaceuticals, Inc.* (a) Health Care Equipment & Supplies 2.1% Abbott Laboratories Baxter International, Inc. Becton, Dickinson & Co. Boston Scientific Corp.* C.R. Bard, Inc. (a) CareFusion Corp.* Covidien PLC DENTSPLY International, Inc. Edwards Lifesciences Corp.* Intuitive Surgical, Inc.* Medtronic, Inc. St. Jude Medical, Inc. Stryker Corp. Varian Medical Systems, Inc.* Zimmer Holdings, Inc. Health Care Providers & Services 2.0% Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. CIGNA Corp. DaVita HealthCare Partners, Inc.* Express Scripts Holding Co.* Humana, Inc. Laboratory Corp. of America Holdings* (a) McKesson Corp. Patterson Companies, Inc. Quest Diagnostics, Inc. (a) Tenet Healthcare Corp.* UnitedHealth Group, Inc. WellPoint, Inc. Health Care Technology 0.1% Cerner Corp.* Life Sciences Tools & Services 0.5% Agilent Technologies, Inc. Life Technologies Corp.* PerkinElmer, Inc. Thermo Fisher Scientific, Inc. (a) Shares Value ($) Waters Corp.* Pharmaceuticals 5.9% AbbVie, Inc. Actavis, Inc.* Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc.* Hospira, Inc.* (a) Johnson & Johnson Merck & Co., Inc. Mylan, Inc.* (a) Perrigo Co. Pfizer, Inc. Zoetis, Inc. Industrials 10.0% Aerospace & Defense 2.5% Boeing Co. General Dynamics Corp. Honeywell International, Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corp. (a) Northrop Grumman Corp. Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. Textron, Inc. United Technologies Corp. Air Freight & Logistics 0.7% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc. "B" Airlines 0.1% Southwest Airlines Co. Building Products 0.0% Masco Corp. Commercial Services & Supplies 0.5% ADT Corp. (a) Avery Dennison Corp. Cintas Corp. Iron Mountain, Inc. Pitney Bowes, Inc. (a) Republic Services, Inc. Stericycle, Inc.* Tyco International Ltd. Waste Management, Inc. Construction & Engineering 0.2% Fluor Corp. Jacobs Engineering Group, Inc.* Quanta Services, Inc.* Electrical Equipment 0.7% Eaton Corp. PLC Emerson Electric Co. (a) Shares Value ($) Rockwell Automation, Inc. Roper Industries, Inc. Industrial Conglomerates 2.4% 3M Co. Danaher Corp. General Electric Co. Machinery 1.7% Caterpillar, Inc. (a) Cummins, Inc. Deere & Co. Dover Corp. Flowserve Corp. (a) Illinois Tool Works, Inc. (a) Ingersoll-Rand PLC Joy Global, Inc. PACCAR, Inc. (a) Pall Corp. (a) Parker Hannifin Corp. Pentair Ltd. (Registered) Snap-on, Inc. Stanley Black & Decker, Inc. Xylem, Inc. Professional Services 0.1% Dun & Bradstreet Corp. (a) Equifax, Inc. Robert Half International, Inc. Road & Rail 0.9% CSX Corp. Kansas City Southern Norfolk Southern Corp. Ryder System, Inc. Union Pacific Corp. Trading Companies & Distributors 0.2% Fastenal Co. W.W. Grainger, Inc. Information Technology 17.6% Communications Equipment 1.9% Cisco Systems, Inc. F5 Networks, Inc.* Harris Corp. JDS Uniphase Corp.* Juniper Networks, Inc.* Motorola Solutions, Inc. QUALCOMM, Inc. Computers & Peripherals 3.8% Apple, Inc. Dell, Inc. EMC Corp. Hewlett-Packard Co. NetApp, Inc.* SanDisk Corp.* Seagate Technology PLC Western Digital Corp. Shares Value ($) Electronic Equipment, Instruments & Components 0.4% Amphenol Corp. "A" Corning, Inc. FLIR Systems, Inc. Jabil Circuit, Inc. Molex, Inc. TE Connectivity Ltd. Internet Software & Services 2.3% Akamai Technologies, Inc.* eBay, Inc.* Google, Inc. "A"* VeriSign, Inc.* Yahoo!, Inc.* IT Services 3.6% Accenture PLC "A" Automatic Data Processing, Inc. Cognizant Technology Solutions Corp. "A"* Computer Sciences Corp. Fidelity National Information Services, Inc. Fiserv, Inc.* International Business Machines Corp. MasterCard, Inc. "A" Paychex, Inc. (a) SAIC, Inc. (a) Teradata Corp.* Total System Services, Inc. Visa, Inc. "A" (a) Western Union Co. Office Electronics 0.1% Xerox Corp. Semiconductors & Semiconductor Equipment 2.1% Advanced Micro Devices, Inc.* (a) Altera Corp. Analog Devices, Inc. Applied Materials, Inc. Broadcom Corp. "A" First Solar, Inc.* Intel Corp. (a) KLA-Tencor Corp. Lam Research Corp.* Linear Technology Corp. LSI Corp.* Microchip Technology, Inc. (a) Micron Technology, Inc.* (a) NVIDIA Corp. (a) Teradyne, Inc.* Texas Instruments, Inc. Xilinx, Inc. Software 3.4% Adobe Systems, Inc.* Autodesk, Inc.* BMC Software, Inc.* CA, Inc. Citrix Systems, Inc.* Electronic Arts, Inc.* Shares Value ($) Intuit, Inc. Microsoft Corp. Oracle Corp. Red Hat, Inc.* Salesforce.com, Inc.* (a) Symantec Corp. Materials 3.2% Chemicals 2.4% Air Products & Chemicals, Inc. (a) Airgas, Inc. CF Industries Holdings, Inc. Dow Chemical Co. E.I. du Pont de Nemours & Co. Eastman Chemical Co. Ecolab, Inc. FMC Corp. International Flavors & Fragrances, Inc. LyondellBasell Industries NV "A" Monsanto Co. PPG Industries, Inc. Praxair, Inc. Sigma-Aldrich Corp. (a) The Mosaic Co. The Sherwin-Williams Co. Construction Materials 0.0% Vulcan Materials Co. Containers & Packaging 0.2% Ball Corp. Bemis Co., Inc. MeadWestvaco Corp. Owens-Illinois, Inc.* Sealed Air Corp. Metals & Mining 0.5% Alcoa, Inc. Allegheny Technologies, Inc. Cliffs Natural Resources, Inc. (a) Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Nucor Corp. United States Steel Corp. (a) Paper & Forest Products 0.1% International Paper Co. Telecommunication Services 2.8% Diversified Telecommunication Services 2.5% AT&T, Inc. CenturyLink, Inc. (a) Frontier Communications Corp. (a) Verizon Communications, Inc. Windstream Corp. (a) Wireless Telecommunication Services 0.3% Crown Castle International Corp.* Sprint Nextel Corp.* (a) Shares Value ($) Utilities 3.3% Electric Utilities 1.9% American Electric Power Co., Inc. Duke Energy Corp. Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. NextEra Energy, Inc. Northeast Utilities Pepco Holdings, Inc. Pinnacle West Capital Corp. PPL Corp. Southern Co. Xcel Energy, Inc. Gas Utilities 0.1% AGL Resources, Inc. ONEOK, Inc. Independent Power Producers & Energy Traders 0.1% AES Corp. NRG Energy, Inc. Multi-Utilities 1.2% Ameren Corp. CenterPoint Energy, Inc. CMS Energy Corp. Consolidated Edison, Inc. (a) Dominion Resources, Inc. DTE Energy Co. Integrys Energy Group, Inc. NiSource, Inc. PG&E Corp. Shares Value ($) Public Service Enterprise Group, Inc. SCANA Corp. Sempra Energy TECO Energy, Inc. Wisconsin Energy Corp. Total Common Stocks (Cost $394,617,221) Principal Amount ($) Value ($) Government & Agency Obligation 0.3% U.S. Treasury Obligation U.S. Treasury Bill, 0.085%**, 10/17/2013 (Cost $1,399,421) (b) Shares Value ($) Securities Lending Collateral 8.8% Daily Assets Fund Institutional, 0.10% (c) (d) (Cost $49,181,554) Cash Equivalents 1.0% Central Cash Management Fund, 0.07% (c) (Cost $5,442,791) % of Net Assets Value ($) Total Investment Portfolio (Cost $450,640,987)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. ** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $481,780,338. At June 30, 2013, net unrealized appreciation for all securities based on tax cost was $124,139,927. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $180,284,356 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $56,144,429. (a) All or a portion of these securities were on loan. In addition, included in other assets and liabilities, net is a pending sale, that is also on loan (see Notes to Financial Statements). The value of securities loaned at June 30, 2013 amounted to $47,855,953, which is 8.6% of net assets. (b) At June 30, 2013, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust At June 30, 2013, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) S&P 500 Index USD 9/20/2013 93 ) Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2013 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks (e) $ $
